Case 1:19-cv-05676-UA Document 1 Filed 06/18/19 Page 1 of 2 -

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of New York

P3
fas?

  

 

 

 

United States of America ) =
Vv. ) Cf Cnn
ATTORNEY GRIEVANCE COMITTEE Case No. i 8
a Co oy
| 19 cv 5675
- ) a x . ay
Defendant(s) a
@ C8
CRIMINAL COMPLAINT 7
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/16/19 in the county of NEW YORK in the
__ SOUTHERN _ Districtof iN EWYORK ___, the defendant(s) violated:
Code Section Offense Description

AGGRAVATED HARASSSMENT , MALICIOUS PERSECUTION 1ST DEG ,
SLANDER, DEFEMATION OF CHARACTER, ,COLLUSION, , CRIMIMNAL
THREATS , ECONOMIC ESPIONAGE ACT, Act/Theft of trade
secrets/intellectual property crimes, OBSTRUCTION OF JUSTICE, child
endangerment, kidnapping 1st degree, custodial interference, parental
terrorism, , parental alienation, AMENDMENT V, VI, VIII, XVI, ROME
STATUTE, PURSUIT OF HAPPINESS,

This criminal complaint is based on these facts:

IVE FILED SEVERAL COMPLAINTS AGAINST ATTORNEYS , DISTRICT ATTORNEY JUDGES, AN OPPOSING
COUSNEL FOR EVERY CASE SINCE 2011 , WHICH WOULD CONCLUDE TO BE ATLEAST MORE THAN A FEW
CASES , NOT INCLUDING ALL OF THE RETAINTERS IVE TRADE TO HIRE FOR EACH CASE AND OTHER
REASONS PREVELANT TO MY CLAIM. ONE OF THE MOST IMPORTANT IS WHEN | HIRED AN ATTORNEY AND
AFTER THE CASE WAS CONCLUDED HE FILED A LAWSUIT KEPT THE PROCEEDS WITHOUT NOTIFYING ME

Complatndyr's signature’
ELVIN GENAO

Printed name and title

  

Cf Continued on the attached sheet.

 

Sworn to before me and signed in my presence.

 

Judge's signature

City and state: NEWYORK eee
Printed name and title
 

Bond
whys att

WY 100 7

ao)

  

 

1g PHI2: 38

2 Unk Siler Ditie! Court of
: athe igh 9 Slee Yo ie Ati .

SCO te S¥ (00. m 200 AG tH
Now Y Yor £ Ly’ 0D | :

4 Gee

C
SES jis i peypibebag} lp hpeeygped beds fips] hi een

i
wil

019 J

 

 
